Case 3:20-cv-00678-HEH Document 46 Filed 03/10/21 Page 1 of 1 PagelD# 1186

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SKILLETS, LLC d/b/a SKILLETS )
RESTAURANT, et al., )
Plaintiffs,

V. Civil Action No. 3:20cv678-HEH
COLONY INSURANCE COMPANY, 5
Defendant.
ORDER

(Granting Defendant’s Motion to Dismiss)

THIS MATTER is before the Court on Defendant’s Motion to Dismiss, filed on
November 25, 2020 (ECF No. 32). For the reasons fully stated in the accompanying
Memorandum Opinion, and finding that any amendment to Plaintiff's Second Amended
Class Action Complaint would be futile, Defendant’s Motion to Dismiss is GRANTED,
and Plaintiffs Second Amended Class Action Complaint is hereby DISMISSED WITH
PREJUDICE.

The Clerk is DIRECTED to send a copy of the Memorandum Opinion and Order
to all counsel of record.

It is so ORDERED.

/s/
Henry E. Hudson
Senior United States District Judge
Date: March 10 202)
Richmond, VA
